                            Case 8:19-bk-10832-CED          Doc 137-5        Filed 10/26/20       Page 1 of 1

                                         Four Stacks Brewing Company
                                                        PROFIT AND LOSS
                                                           September 2020


                                                                                                                     TOTAL
Income
 Sales
  PoS Receipts
  Credit Card Deposits                                                                                            23,459.53
  Credit Card Deposits (Riverview)                                                                                 6,897.56
  Total PoS Receipts                                                                                              30,357.09
 Total Sales                                                                                                      30,357.09
Total Income                                                                                                     $30,357.09
Cost of Goods Sold
 Kegged & Packaged Beer                                                                                            1,639.06
  Kegged & Packaged Beer - RV                                                                                      1,597.44
 Total Kegged & Packaged Beer                                                                                      3,236.50
 Supplies & Materials - COGS                                                                                       2,649.10
Total Cost of Goods Sold                                                                                          $5,885.60
GROSS PROFIT                                                                                                     $24,471.49
Expenses
 Advertising                                                                                                         261.21
 Bank Charges                                                                                                         26.00
 Charitable Contributions                                                                                             25.00
 Dues & Subscriptions                                                                                                 30.06
 Equipment                                                                                                           269.85
 Insurance - Liability                                                                                             1,312.99
 Janitorial                                                                                                          247.84
 Meals and Entertainment                                                                                             309.29
 Office Expenses                                                                                                     742.41
 Payroll Fees                                                                                                         54.00
 Payroll Taxes                                                                                                     1,395.96
 Promotional                                                                                                         650.00
 Rent or Lease                                                                                                    13,369.60
  Rent or Lease - RV                                                                                               8,562.95
 Total Rent or Lease                                                                                              21,932.55
 Salaries and Wages                                                                                                7,479.52
 Security                                                                                                             54.20
 Shipping and delivery expense                                                                                        69.65
 Supplies                                                                                                            531.20
 Toast AB                                                                                                            215.00
 Toast RV                                                                                                            221.00
 Travel                                                                                                               40.44
 Utilities                                                                                                         1,786.36
  Utilities - RV                                                                                                     823.03
 Total Utilities                                                                                                   2,609.39
Total Expenses                                                                                                   $38,477.56
NET OPERATING INCOME                                                                                            $ -14,006.07
NET INCOME                                                                                                      $ -14,006.07




                                      Accrual Basis Monday, October 26, 2020 01:31 AM GMT-04:00                         1/1
